Citation Nr: 1410593	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  13-28 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), rated 30 percent disabling.  


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel

INTRODUCTION

The Veteran had active service from September 1963 to September 1967, including combat service in the Republic of Vietnam, and his medals include the Navy Commendation Medal with the Combat "V."  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision of the Hartford, Connecticut, Regional Office (RO); thereafter, the Detroit, Michigan, RO has maintained jurisdiction over the appeal.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The August 2013 statement of the Veteran and the February 2014 statement of his attorney report increased PTSD symptoms since the October 2010 VA examination.  A contemporaneous VA examination to assess the current nature, extent, and severity of his PTSD is required on remand.  

The RO indicates consideration of VA treatment records dated from March 2009 to April 2011 but the records are not in the claim file.  These records and subsequently generated records must be made of record on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA psychiatric treatment records, dated since March 2009.

2.  Provide the Veteran a VA examination to ascertain the nature and etiology of all currently diagnosed psychiatric disabilities.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review

The examiner is to provide the full history of all psychiatric disorders diagnosed, including the Veteran's account of symptomatology.  The examiner must report all pertinent findings and provide a current GAF score.  All necessary tests must be performed. 

The examination report must reflect consideration of both the medical and lay evidence of record, and set forth a complete rationale for all findings and conclusions.

3.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



